FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2022

                                      No. 04-22-00495-CV

                                   Olga Lydia VENEGAS,
                                   Appellant/Cross-Appellee

                                                v.

                       Ricardo VENEGAS and Maribel Veronica Ortiz,
                                Appellees/Cross-Appellants

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19142
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER

        The appellate record was due on September 6, 2022. On the due date, Appellant moved
to extend the time to file her requests for the clerk’s and reporter’s records.
       Appellant’s motion is GRANTED. Appellant must request the clerk’s and reporter’s
records within THIRTY DAYS of the date of this order and must file in this court a copy of each
request. See TEX. R. APP. P. 34.5; 34.6(b).
       Each record will be due thirty days after Appellant requests the respective record.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court